DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: fig. 2-7: specimen retrieval device having first and second distal fingers each having an opening with a suture extending through the openings;
Species II: fig. 8-10: specimen retrieval device having first and second distal fingers having wings and a wind detent.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. For example, species I comprises openings and a suture and species II comprises wings and a winged detent. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 9, 10, 11 and 18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jason Scher on 03/30/2021 a provisional election was made without traverse to prosecute the invention of species I, claims 1-3, 9-13, 18, and 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-8, 14-17, and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 recites “the first and second fingers” which should be “the first and second distal fingers”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rousseau et al. (US 5,971,995).
Regarding claim 1 Rousseau discloses (fig. 1, 2, 4A, 4B, and 6-8) a specimen retrieval device, comprising: an elongated shaft assembly (12, 56, 58; see col. 4 ln. 1-13) having a proximal end portion and a distal end portion (see fig. 1-2 and col. 3 ln. 1-32); an end effector 
The Office notes that fig. 4A and 4B only show a variant embodiment of the support blades and the rest of the device is as described in relation to fig. 1-3 (see col. 6 ln. 1-14).
Regarding claim 9 Rousseau further discloses (fig. 1, 2, 4A, 4B, and 6-8) a stationary handle 24 and a movable handle 42 (see col. 4 ln. 1-34 and col. 6 ln. 61 - col. 7 ln. 10) supported on the proximal end portion of the elongated shaft assembly (12, 56, 58; see fig. 1-2 and col. 3 ln. 33-56), the movable handle 42 movable relative to the stationary handle 24 to move the end effector between a closed position (position of fig. 6-7) and an open position (position of fig. 8; see col. 6 ln. 61 - col. 7 ln. 25).
Regarding claim 10 Rousseau further discloses (fig. 1, 2, 4A, 4B, and 6-8) the collection bag 14 (see fig. 1 and col. 3 ln. 1-32), the first and second arms (proximal portion of 116a,116b not overlapped in fig. 4B) configured to retain the collection bag 14 on the end effector when the end effector is in the closed position (position of fig. 6-7; see col. 6 ln. 61 - col. 7 ln. 10), the first and second arms (proximal portion of 116a,116b not overlapped in fig. 4B) configured to release the collection bag 14 from the end effector when the end effector is in the open position (position of fig. 8; see col. 7 ln. 11-25).
Regarding claim 11 Rousseau discloses (fig. 1, 2, 4A, 4B, and 6-8) a specimen retrieval system, comprising: a collection bag 14 (see fig. 1 and col. 3 ln. 1-32); 
a first arm (proximal portion of 116a not overlapped in fig. 4B) having a first distal finger (distal portion of 116a overlapped in fig. 4B) supported on a distal end portion of the first arm (see fig. 4B); and a second arm (proximal portion of 116b not overlapped in fig. 4B) having a second distal finger (distal portion of 116b overlapped in fig. 4B) supported on a distal end portion of the second arm (see fig. 4B), the first and second arms (proximal portions of 116a,116b not overlapped in fig. 4B) selectively movable relative to one another to releasably secure the collection bag 14 on the first and second arms (see fig. 4A-4B, 6-7, col. 6 ln. 61 - col. 7 ln. 10), the first and second distal fingers (distal portion of 116a,116b overlapped in fig. 4B) disposed in slidable engagement (see fig.4A-4B and col. 6 ln. 1-15) to retain the collection bag 14 on the first and second arms (see fig. 6-7, col. 6 ln. 1-15, and col. 6 ln. 61 - col. 7 ln. 10).
The Office notes that fig. 4A and 4B only show a variant embodiment of the support blades and the rest of the device is as described in relation to fig. 1-3 (see col. 6 ln. 1-14).
Regarding claim 18 Rousseau discloses (fig. 1, 2, 4A, 4B, and 6-8) a specimen retrieval device, comprising: 
an outer shaft 12 having a stationary handle 24 on a proximal end portion thereof (see fig. 1-2, col. 3 ln. 33-35, and col. 6 ln. 61 - col. 7 ln. 25); 
an inner shaft 58 supported within the outer shaft 12 and having a movable handle 42 on a proximal end portion thereof (see fig. 1-2, col. 4 ln. 20-22, and col. 6 ln. 61 - col. 7 ln. 25), the movable handle 42 positioned to move relative to the stationary handle 24 (see col. 6 ln. 61 - col. 7 ln. 25); 
a first arm (proximal portion of 116a not overlapped in fig. 4B) having a proximal end portion secured to the inner shaft 58 (see col. 4 ln. 14-20) and distal end portion having a first 
The Office notes that fig. 4A and 4B only show a variant embodiment of the support blades and the rest of the device is as described in relation to fig. 1-3 (see col. 6 ln. 1-14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau in view of Ambrisco et al. (US 2003/0212433 A1) and Holsten et al. (US 2015/0289864 A1).
Regarding claims 2, 3, 12, and 13, Rousseau discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 11. Rousseau is silent regarding the first and second distal fingers are secured together with a suture; the first distal finger defines an opening therethrough and the second distal finger defines an opening therethrough, the openings of the first and second distal fingers configured to receive the suture therethrough.

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rousseau to have the first and second distal fingers secured together with a wire; the first distal finger defines an opening therethrough and the second distal finger defines an opening therethrough, the openings of the first and second distal fingers configured to receive the wire therethrough as taught by Ambrisco, for the purpose of being able to use the proximal ends of the wire to adjust the size of the frame to the desired shape to fit it into the desired location (see Ambrisco ¶0142).
Rousseau as modified is silent regarding the wire being a suture.
However Holsten, in the same filed of endeavor, teaches that a suture is an alternative to a wire (see ¶0013).
Therefore, the substitution of one known chord element (suture as taught in Holsten) for another (wire as taught in Rousseau as modified) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Holsten teaches that a suture is a suitable alternative to a wire and the substitution of the suture as .
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior or, alone or in combination, fails to teach or render obvious, the first and second distal fingers are secured together with a suture to prevent the first and second distal fingers from moving relative to one another. The closest prior art references include Bell et al. (US 5,465,731) and Ambrisco. 
Bell teaches of an element 240 to secure first and second distal fingers together and prevent them from moving (see fig. 3 and col. 6 ln. 15-39). Bell fails to teach using a suture to secure the first and second distal fingers and prevent them from moving relative to one another.
Ambrisco teaches using a suture 297 to secure the first and second distal fingers together to allow movement of the first and second distal fingers (see fig. 28B and ¶0142). Ambrisco fails to teach preventing the first and second distal fingers from moving relative to one another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kornerup (EP 0930047): teaches of a specimen retrieval device with two arms having holes with a connector there through.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771